Exhibit 10.1

 

[image_001.jpg]

{02874337;v1 } Paycheck Protection Program Promissory Note and Agreement Wells
Fargo SBA Lending Borrower Names: Important Notice: This Instrument Contains A
Confession Of Judgment Provision Which Constitutes A Waiver Of Important Rights
You May Have As A Debtor And Allows The Creditor To Obtain A Judgment Against
You Without Any Further Notice. Venue Will Be In The City Of Richmond. Paycheck
Protection Program Promissory Note and Agreement 1. Parties To Agreement And
Acceptance This Wells Fargo Paycheck Protection Promissory Note and Agreement
(“Agreement”) governs the Wells Fargo Paycheck Protection Loan (“Loan”) that
Wells Fargo Bank, N.A. (“we” or “Lender”) is providing to you (if a sole
proprietor) or your business organization, Borrower(s) listed above, (such a
sole proprietor or business organization are referred to in this Agreement as
“Customer”, “you”, and “your” or “Borrower”) and your designated
representatives. The Loan is established under the terms and conditions of the
SBA program of the United States Small Business Administration (“SBA”) and the
USA CARES Act (2020)(H.R. 748)(15 U.S.C 636 et seq.) (the “Act”) and the
availability of the Loan is expressly contingent on funds being available from
the SBA under the Act to guaranty this Loan. You agree to be bound by and comply
with each and every following term and condition of this Agreement. Lender
agrees, based on the terms and conditions and relying upon the representations
and warranties set forth in this Agreement, to make available to Borrower the
Loan as more fully described herein. 2. Promise to Pay Borrower promises to pay
to Lender, or order, the principal amount of , together with interest on the
outstanding principal balance. Borrower will pay Lender at Lender's address
shown in this Agreement or at such other place as Lender may designate in
writing. 3. Interest Interest will accrue on the outstanding principal balance
at a fixed rate of 1.00%. Interest will be calculated as described in the
Interest Accrual Basis paragraph below. 4. Interest Accrual Basis Interest shall
be computed on an actual/365 simple interest basis; that is, by multiplying the
applicable interest rate, times the outstanding principal balance, times the
actual number of days the principal is outstanding and dividing by a year of 365
days. 5. Repayment Payments shall be due and payable monthly in the amount of
commencing and continuing on Day of each month thereafter until maturity. The
Loan shall mature two (2) years from the date of this Agreement , at which time
all unpaid principal, accrued interest, and any other unpaid amounts shall be
due and payable in full. Unless otherwise agreed, all sums received from
Borrower may be applied to interest, fees, principal, or any other amounts due
to Lender in any order at Lender's sole discretion. As discussed further herein,
the Borrower may apply for the loan to be forgiven in whole or in part. DocuSign
Envelope ID: 6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC 05/03/2022 03 Summit Wireless
Technologies 11/01/2020 $846,636 $35,644.45 THIS IS A COPY This is a copy view
of the Authoritative Copy held by the designated custodian COPY VIEW



 

 

  

[image_002.jpg]

2 If any portion of the principal and/or interest payments are forgiven by the
Lender, upon forgiveness, the remaining balance of the loan will be reamortized
over the remaining term with the entire principal balance remaining unpaid,
along with all accrued and unpaid interest, due and payable upon the Maturity
Date. 6. Permissible Use The Account will be used for only for purposes
authorized by the Act, specifically the Paycheck Protection Program contained
within such Act. In no event shall the Loan be used for any transaction that is
illegal under any applicable law. You represent that you (if a sole proprietor)
and your business organization are not a Money Service Business as defined by
federal law, or have identified yourself to Lender as such a business and have
complied with all applicable laws, rules and regulations governing such
businesses. 7. Forgiveness The Borrower will not be responsible for any loan
payment if Borrower provides to Lender, in its sole and absolute discretion,
sufficient documentation that (i) the Borrower used all of the loan proceeds for
forgivable purposes described below and (ii) employee and compensation levels
are maintained. The actual amount of loan forgiveness will depend, in part, on
the total amount of payroll costs, payments of interest on mortgage obligations
incurred before February 15, 2020, rent payments on leases dated before February
15, 2020, and utility payments under service agreements dated before February
15, 2020, over the eight-week period following the date of the loan. Not more
than 25 percent of the loan forgiveness amount may be attributable to
non-payroll costs. The following is an exhaustive list of forgivable purposes:
1) payroll costs (as defined in the Act and in 2.f.); 2) costs related to the
continuation of group health care benefits during periods of paid sick, medical,
or family leave, and insurance premiums; 3) mortgage interest payments (but not
mortgage prepayments or principal payments); 4) rent payments; 5) utility
payments; 6) interest payments on any other debt obligations that were incurred
before February 15, 2020; and/or 7) refinancing an SBA EIDL loan made between
January 31, 2020 and April 3, 2020. 8. Late Charges For each payment of
principal, interest, and/or fees which has not been paid in full within fifteen
days after its date due, Borrower will pay to Lender a late charge of $15.00 or
five percent (5%) of the amount due, whichever is greater. Borrower acknowledges
and agrees that the amount of this late fee is reasonable with respect to this
Loan, taking into account Lender's expectation of timely receipt of payments
with regard to the favorable pricing of this Loan, and the operational,
administrative and regulatory burdens flowing from late payments and
delinquencies. To the extent this late fee or any other fee or charge set forth
in this Agreement may be prohibited or exceed any limit provided by any present
or future applicable law, such fee or charge shall be reduced to the maximum
amount allowed. 9. Prepayment Borrower may prepay principal of the Loan at any
time, in any amount, without penalty. 10. Default The following constitute
defaults under this Agreement: 1) a payment is not made when it is due; 2) the
terms of this Agreement are breached in any way; 3) Customer defaults under the
terms of any other obligation to Lender; 4) a bankruptcy petition is filed by or
against Customer or any of Customer’s owners; 5) a significant change occurs in
the ownership or organizational structure of Customer or in the type or volume
of such Customer’s business or the death of a Customer; 6) Customer becomes
insolvent or is dissolved, or Lender otherwise believes in good faith that the
prospect of payment and/or performance under this Agreement; 7) payments to the
Loan are returned or reversed for any reason; 8) Customer fails to submit
required information the Lender deems necessary. 11. Remedies In the event of
any Default or failure to meet any condition under the preceding paragraphs, or
upon any termination of a Loan, Lender may, at its option and without prior
notification: DocuSign Envelope ID: 6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS
A COPY This is a copy view of the Authoritative Copy held by the designated
custodian COPY VIEW



 

 

 

[image_003.jpg]

3 1) close any and all Loans to all use, as well as any other accounts for which
the Customer is liable to Lender; 2) accelerate payment of the full balance on
any or all Loans as well as any or all other accounts for which the Customer is
liable to Lender, and thereby require immediate payment of the full balance,
including, without limitation any Late Charges or any other charges or fees of
any kind due Lender. 3) Lender may exercise its right of set-off against any
obligation Lender owes to you, including a set-off to the extent permitted by
law against any deposit account(s) you have with Lender. 12. Borrower hereby
certifies and represents that: 1) Borrower is eligible to receive a loan under
the rules in effect at the time the loan is made that have been issued by the
Small Business Administration (SBA) implementing the Paycheck Protection Program
under Division A, Title I of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act) (the Paycheck Protection Program Rule). 2) Borrower does not
operate an ineligible business under the CARES Act and any implementing rules,
13 CFR 120.110 and described further in SBA’s Standard Operating Procedure 50
10, Subpart B, Chapter 2. Borrower further certifies that Borrower is not
engaged in any activity that is illegal under federal, state or local law. 3)
Borrower (1) is an independent contractor, eligible self-employed individual, or
sole proprietor or (2) employs no more than the greater of 500 or employees or,
if applicable, the size standard in number of employees established by the SBA
in 13 C.F.R. 121.201 for the Applicant’s industry. 4) The Borrower or any owner
of Borrower is not presently suspended, debarred, proposed for debarment,
declared ineligible, voluntarily excluded from participation in this transaction
by any Federal department or agency, or presently involved in any bankruptcy. 5)
The Borrower, any owner of Borrower or any business owned or controlled by
either of them, has not obtained a direct or guaranteed loan from SBA or any
other Federal agency that is currently delinquent or has defaulted within the
last seven (7) years and caused a loss to the government. 6) The Borrower (if an
individual) or any individual owning 20% or more of the equity of the Borrower
is not (a) subject to an indictment, criminal information, arraignment, or other
means by which formal criminal charges are brought in any jurisdiction, (b)
presently incarcerated, or (c) on probation or parole. 7) Within the last five
(5) years, the Borrower (if an individual) or any individual owning 20% or more
of the equity of the Borrower has not (a) been convicted of a felony; (b)
pleaded guilty to a felony; (c) pleaded nolo contendere to a felony; (d) been
placed on pretrial diversion for a felony; or (e) been placed on any form of
parole or probation (including probation before judgment) for felony charges. 8)
The Borrower is not a household employer (e.g. an individual who employs
household employees such as nannies or housekeepers). 9) All documents submitted
to Lender, including without limitation, payroll processor records, payroll tax
filings, Form 1099-MISC, or bank records, are true and correct. 10) The United
States is the principal place of residence for all employees of the Borrower
included in the Borrower’s payroll calculation submitted to Lender. 11) If the
Borrower operates a franchise business, such franchise is listed on the SBA
Franchise Directory. 12) Any loan received by the Borrower under Section 7(b)(2)
of the Small Business Act between January 31, 2020 and April 3, 2020 was for a
purpose other than paying payroll costs and other allowable uses loans under the
Paycheck Protection Program Rule. 13) The Borrower was in operation on February
15, 2020 and had employees for whom it paid salaries and payroll taxes or paid
independent contractors, as reported on Form(s) 1099-MISC. 14) Current economic
uncertainty makes this Loan request necessary to support the ongoing operations
of the Borrower. 15) The funds will be used to retain workers and maintain
payroll or make mortgage interest payments, lease payments, and utility
payments, as specified under the Paycheck Protection Program Rule; I understand
that if the funds are knowingly used for unauthorized purposes, the federal
government may hold me legally liable, such as for charges of fraud. 16) During
the period beginning on February 15, 2020 and ending on December 31, 2020, the
Borrower has not and will not receive another loan under the Paycheck Protection
Program. 17) Borrower certifies that the information provided in the application
and the information provided in all supporting documents and forms is true and
accurate in all material respects. Borrower understands that knowingly making a
false statement to obtain a guaranteed loan from SBA is punishable under the
law, including under 18 USC 1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 USC 645 by imprisonment of not
more than two years and/or a fine of not more than $5,000; and, if submitted to
a federally insured institution, under 18 USC 1014 by imprisonment of not more
than thirty years and/or a fine of not more than $1,000,000. 18) Borrower
acknowledges that the lender will confirm the eligible loan amount using
required documents submitted. Borrower understands, acknowledges and agrees that
the Lender can share any tax information that it has provided with SBA's
authorized representatives, including authorized representatives of the SBA
Office of Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews. 19) The undersigned officer of the Borrower is
duly authorized to execute and deliver this Agreement, the Note and all other
documents executed in connection therewith, and the performance by the Borrower
of the transactions herein contemplated are and will be within its powers, have
been duly authorized by all necessary entity action, and are not and will not be
in contravention of any order of court or other agency of government, of
DocuSign Envelope ID: 6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian COPY
VIEW



 

 

  

[image_004.jpg]

4 law or, if applicable, its organizing or governing documents, or any
indenture, agreement or undertaking to which it is a party or by which its
property is bound, or be in conflict with, result in a breach of or constitute
(with due notice and/or lapse of time) a default under any such indenture,
agreement or undertaking or result in the imposition of any lien, charge or
encumbrance of any nature on any of the properties of such Borrower. 13.
Indemnification Borrower agrees to indemnify Lender and hereby holds Lender
harmless against any and all claims, actions, suits, proceedings, costs,
expenses, brokerage or other fees, including reasonable attorneys’ fees, losses,
damages and liabilities of any kind, including in tort, penalties and interest,
which Lender may incur in any manner other than Lender’s own gross negligence or
willful misconduct, by reason of any matter relating, directly or indirectly, to
the Loan and the Loan Documents, including, but in no way limited to, without
limitation, the calculation of the maximum Loan amount or the amount of the Loan
that qualifies as eligible for forgiveness. 14. Attorney’s fees and costs
Customer agrees to pay Lenders attorney’s fees and costs: 1) related to this
Agreement; or 2) related to enforcing this Agreement against customer or
customer’s owners (if applicable); or 3) related to collecting any amounts due
under this Agreement from Customer or Customer’s owners (if applicable). 15.
Collateral Exclusions No deed of trust, mortgage, security deed, or similar real
estate collateral agreement ("Lien Document"), nor any personal property
security agreement other than this Agreement or any modification of same
("Security Agreement"), shall secure this Note unless such Lien Document or
Security Agreement specifically describes this Agreement as a part of the
indebtedness secured thereby. As used herein, this “Agreement" means either (i)
this Agreement or (ii) a promissory note, Confirmation Letter or other evidence
of indebtedness which has been modified, renewed or extended in whole or in part
by this Agreement. This exclusion shall apply notwithstanding the fact that such
Lien Document or Security Agreement may appear to secure this Agreement by
virtue of a crosscollateralization provision or other provisions expanding the
scope of the secured obligations. 16. Supplemental provisions concerning
cross-collateralization and personal property Notwithstanding anything to the
contrary in any Lien Document which specifically describes this Agreement as a
part of the indebtedness secured thereby, (1) any cross-collateralization
provision and any other provisions contained therein expanding the scope of the
secured obligations beyond the Secured Debt, any related "swap agreements" (as
defined in 11 U.S.C. Section 101), and obligations to protect and preserve
collateral, shall have no force or effect, and (2) any lien or security interest
granted in such Lien Document upon personal property shall not include any items
of personal property located in a Covered Structure unless all applicable
requirements of the Act, if any, have been satisfied with respect to such items
of personal property. As used herein, "Secured Debt" means this Agreement and
any other notes or agreements evidencing indebtedness specifically described or
listed in and expressly secured by any such Lien Document(s) and modifications,
renewals, and extensions of such notes and agreements, and "Covered Structure"
means a building or mobile home as defined in the National Flood Insurance Act
(as amended) and its implementing regulations (collectively, the "Act") located
in an area designated by the Administrator of the Federal Emergency Management
Agency as a special flood hazard area which requires flood insurance pursuant to
the terms of the Act. Additionally, notwithstanding anything to the contrary in
the Agreement, personal property security interests granted pursuant to the
terms of the Agreement shall not secure any obligations beyond this Agreement
any related "swap agreements" (as defined in 11 U.S.C. Section 101), and
obligations to protect and preserve collateral. This exclusion shall apply
notwithstanding the fact that the Agreement may appear to secure such other
obligations by virtue of the definition of Indebtedness contained in the
Agreement. 17. Money Laundering, Sanctions, Corrupt Practices, and Compliance
with all laws Borrower represents, warrants and agrees that Borrower, all
Borrowers, and any of their parents, affiliates, subsidiaries, officers,
directors, or agents (the "Borrowing Group") (1) are not now and will not become
a Sanctioned Target (as defined below) of any trade, economic, financial,
sectoral or secondary sanctions, restrictions, embargoes or anti-terrorism laws
promulgated by the United Nations or the governments of the United States, the
United Kingdom, the European Union, or any other governmental authority with
jurisdiction over any of the Borrowing Group (collectively, "Sanctions"), and
are not owned or controlled by, or acting or purporting to act for or on behalf
of, directly or indirectly, a Sanctioned Target, (2) now comply and will at all
times comply with, and have instituted and maintain, policies, procedures and
controls reasonably designed to assure compliance with, the requirements of all
laws, rules, regulations and orders of any governmental authority with
jurisdiction over any of the Borrowing Group, or that are otherwise applicable
to the Borrowing Group, including, without limitation, (a) all Sanctions, (b)
all laws and regulations that relate to money laundering, any predicate crime to
money laundering, or any financial record keeping and reporting requirements
related thereto ("Anti-Money Laundering Laws"), and (c) the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the U.K. Bribery Act of 2010, as amended, and
any other anti-bribery or anti-corruption laws and regulations in any
jurisdiction in which the Borrowing Group is located or doing business
("Anti-Corruption Laws"), (3) to the best of Borrower's knowledge, after due
care and inquiry, are not under investigation for an alleged violation of
Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws by a governmental
authority that enforces such Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, (4) will not at any time directly or indirectly use any
proceeds of any credit extended by Lender to fund, finance or facilitate any
activities, businesses or transactions that are prohibited by Sanctions,
Anti-Money Laundering Laws or Anti-Corruption DocuSign Envelope ID:
6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS A COPY This is a copy view of the
Authoritative Copy held by the designated custodian COPY VIEW



 

 

  

[image_005.jpg]

5 Laws, or that would be prohibited by the same if conducted by Lender or any
other party hereto, and (5) shall not fund any repayment of the credit with
proceeds, or provide as collateral any property, that is directly or indirectly
derived from any transaction or activity that is prohibited by Sanctions,
Anti-Money Laundering Laws or Anti-Corruption Laws, or that could otherwise
cause the Lender or any other party to this agreement to be in violation of
Sanctions, Anti- Money Laundering Laws or Anti-Corruption Laws. Borrower shall
notify Lender in writing not more than one (1) business day after first becoming
aware of any breach of the foregoing paragraph. "Sanctioned Target" means any
target of Sanctions, including (1) persons on any list of targets identified or
designated pursuant to any Sanctions, (2) persons, countries, or territories
that are the target of any territorial or country-based Sanctions program, (3)
persons that are a target of Sanctions due to their ownership or control by any
Sanctioned Target(s), or (4) persons otherwise a target of Sanctions, including
vessels and aircraft, that are designated under any Sanctions program. 18. Laws
governing this agreement The laws of the state of South Dakota shall govern this
Agreement. If any part of this Agreement cannot be enforced, this fact will not
affect the rest of this Agreement. Lender may delay or forego enforcing any of
its rights or remedies under this Agreement without losing them. Notwithstanding
anything to the contrary, this Agreement shall not require or permit the
payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest that exceed any maximum amount of interest permitted by
applicable law. Any such excess interest shall be credited against the then
unpaid principal balance or refunded to Customer. Without limiting the
foregoing, all calculations to determine whether interest exceeds the maximum
amount shall be made by amortizing, pro-rating, allocating, and spreading such
sums over the full term of the loan. 19. Limitation on Lawsuits Customer agrees
that any lawsuit based upon any cause of action which Customer may have against
Lender must be filed within one year from the date that it arises or Customer
will be barred from filing the lawsuit. This limitation is intended to include
tort, contract, and all other causes of action for which Customer and Lender may
lawfully contract to set limitations for bringing suit. 20. Credit Evaluation
Credit reports and re-evaluation of credit: You authorize Lender to obtain
business and personal credit bureau reports in the name of the Customer or its
owners, at any time. You agree to submit to Lender current financial information
in the name of the Customer and to submit to Lender, current financial
information in its name, and the name of its owners at any time upon request.
Such information shall be used for the purpose of evaluating or re-evaluating
Customer’s or its owners’ creditworthiness. You also authorize Lender to use
such information and to share it with its affiliates in order to determine
whether you are qualified for other products and services offered by Lender and
its affiliates. Lender may report its credit experience with Customer, its
owners’, and Customer’s Loan(s) to third parties. Customer agrees that Lender
may release information about Customer, its owners’, the Loan Borrower(s)’
and/or Customer’s Loan to Lender affiliates. Important Notice about Credit
Reporting: Lender may report information about your Loan(s) to credit bureaus
and/or consumer reporting agencies in your name or the name of your business
organization. Late payments, missed payments, or other defaults on your Loan(s)
may be reflected in your personal credit report or your business organization’s
credit report(s). 21. ARBITRATION 1) Binding Arbitration: The parties hereto
agree, upon demand by any party, to submit any dispute to binding arbitration in
accordance with the terms of this Paragraph 19 (the “Arbitration Program”).
Arbitration may be demanded before the institution of a judicial proceeding, or
during a judicial proceeding, but not more than 60 days after service of a
complaint, third party complaint, cross-claim, or any answer thereto, or any
amendment to any of such pleadings. A “Dispute” shall include any dispute,
claim, or controversy of any kind, in contract or in tort, legal or equitable,
now existing or hereafter arising, relating in any way to any aspect of this
agreement, or any other agreement, document or instrument to which this
Arbitration Program is attached or in which it appears or is referenced, or any
related agreements, documents or instruments or any renewal, extension,
modification, or refinancing of any indebtedness or obligation relating to the
foregoing, including without limitation, their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default, or termination. This
provision is a material inducement for the parties entering into the
transactions relating to this Agreement, DISPUTES SUBMITTED TO ARBITRATION ARE
NOT RESOLVED IN COURT BY A JUDGE OR JURY. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARBITRATED PURSUANT TO THIS
ARBITRATION PROGRAM. 2) Go verning Rules: Any arbitration proceeding will: (i)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (ii) be conducted by the American Arbitration
Association (“AAA”), or such other administrator as the parties shall mutually
agree upon, in accordance with the AAA’s commercial dispute resolution
procedures, unless the claim or counterclaim is at least $1,000,000.00 exclusive
of claimed interest, arbitration fees, and costs in which case the arbitration
shall be conducted in accordance with the AAA’s optional procedures for large,
complex commercial disputes (the commercial dispute DocuSign Envelope ID:
6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS A COPY This is a copy view of the
Authoritative Copy held by the designated custodian COPY VIEW



 

 

  

[image_006.jpg]

6 resolution procedures or the optional procedures for large complex commercial
disputes to be referred to herein, as applicable, as the “Rules”). If there is
any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Arbitration proceedings hereunder
shall be conducted at a location mutually agreeable to the parties, or if they
cannot agree, then at a location selected by the AAA in the state of South
Dakota. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any Dispute. The arbitrator shall award
all costs and expenses of the arbitration proceeding. Nothing contained herein
shall be deemed to be a waiver by any party that is a lender of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law. 3) No
Waiver of Provisional Remedies, Self-Help, and Foreclosure: The arbitration
requirement does not limit the right of any party to: (i) foreclose against any
real or personal property collateral; (ii) exercising self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment, or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief, including those arising from the exercise of the actions
detailed in section (i), (ii), and (iii) of this paragraph. 4) Arbitrator
Qualifications and Powers: Any arbitration proceeding in which the amount in
controversy is $5,000,000.00 or less will be decided by a single arbitrator
selected according to the Rules, and who shall not render an award of greater
than $5,000,000.00. Any Dispute in which the amount in controversy exceeds
$5,000,000.00 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations. Every arbitrator must be a neutral practicing
attorney or a retired member of the state or federal judiciary, in either case
with a minimum of ten years’ experience in the substantive law applicable to the
subject matter of the Dispute. The arbitrator will determine whether or not an
issue is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
Disputes in accordance with the applicable substantive law and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the applicable state rules of civil procedure, or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief. 5) Di scovery: In any arbitration proceeding
discovery will be permitted in accordance with the Rules. All discovery shall be
expressly limited to matters directly relevant to the Dispute being arbitrated
and must be completed no later than 20 days before the hearing date. Any
requests for an extension of the discovery periods, or any discovery disputes,
will be subject to final determination by the arbitrator upon a showing that the
request for discovery is essential for the party’s presentation and that no
alternative means for obtaining information is available. 6) Cl ass Proceedings
and Consolidations: No party shall be entitled to join or consolidate disputes
by or against others in any arbitration, except parties to this Agreement, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity. 7) Mi scellaneous: To the maximum extent
practicable, the AAA, the arbitrators, and the parties shall take all action
required to conclude any arbitration proceeding within 180 days of the filing of
the Dispute with the AAA. No arbitrator or other party to an arbitration
proceeding may disclose the existence, content or results thereof, except for
disclosures of information by a party required in the ordinary course of its
business or by applicable law or regulation. If more than one agreement for
arbitration by or between the parties potentially applies to a Dispute, the
arbitration provision most directly related to the documents between the parties
or the subject matter of the Dispute shall control. This arbitration provision
shall survive the repayment of the obligations that are the subject of this
agreement and the termination, amendment, or expiration of any of the documents
or any relationship between the parties. 8) SBA Arbitration: The parties
specifically agree that the provisions of the Arbitration Program set forth
above are not applicable to any dispute between any party and the U.S. Small
Business Administration (the "SBA"), including but not limited to, any dispute
with the SBA after purchase of the loan by the SBA. 22. SMALL BUSINESS
ADMINISTRATION (SBA) When SBA is the holder, this Agreement will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax or
liability. As to this Agreement, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law. DocuSign Envelope ID: 6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC
THIS IS A COPY This is a copy view of the Authoritative Copy held by the
designated custodian COPY VIEW



 

 

  

[image_007.jpg]

7 24. FACSIMILE AND COUNTERPARTS This document may be signed in any number of
separate copies, each of which shall be effective as an original, but all of
which taken together shall constitute a single document. This Agreement shall be
valid, binding, and enforceable against a party when executed by an authorized
individual on behalf of the party by means of (i) an electronic signature that
complies with the federal Electronic Signatures in Global and National Commerce
Act, state enactments of the Uniform Electronic Transactions Act, or any other
relevant and applicable electronic signatures law; (ii) an original manual
signature; or (iii) a faxed, scanned, or photocopied manual signature. Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature. 25. TELEPHONE MONITORING AND
CONTACTING YOU The Lender may monitor or record calls. You agree, in order for
Lender to service the Loan or to collect any amounts you may owe, that Lender
may from time to time make calls and send text messages to you, using
prerecorded/artificial voice messages and/or through the use of an automatic
dialing device, at any telephone number associated with your account, including
mobile telephone numbers that could result in charges to you. You also expressly
consent to Lender sending email messages regarding your Loan to your email
address. 26. FINAL AGREEMENT The persons and entities signing below ("Party", or
collectively, the "Parties") acknowledge and agree that each Party's execution
of this Agreement constitutes acknowledgment that such Party (i) agrees that
there are no oral agreements relating to this Agreement, (ii) agrees that
agreements will be binding upon Lender only if in writing and signed by Lender,
and (iii) acknowledges receipt of the following Notice, and to the fullest
extent allowed by law, agrees to be bound by the terms of this Agreement and
this Notice. Notice: This Document And All Other Documents Relating To This Loan
Constitute A Written Loan Agreement Which Represents The Final Agreement Between
The Parties And May Not Be Contradicted By Evidence Of Prior, Contemporaneous,
Or Subsequent Oral Agreements Of The Parties. There Are No Unwritten Oral
Agreements Between The Parties Relating To This Loan. 27. TIME IS OF THE
ESSENCE. Time is of the essence in the performance of the Agreement. 28. JOINT
AND SEVERAL LIABILITY. The obligations of each Borrower shall be joint and
several. 29. STATE SPECIFIC PROVISIONS. If Borrower is resident of Delaware,
Pennsylvania, or Maryland: Co n fession Of Judgment. The Undersigned Hereby
Irrevocably Authorizes And Empowers Any Attorney-At-Law To Appear In Any Court
Of Record And To Confess Judgment Against The Undersigned For The Unpaid Amount
Of This Note As Evidenced By An Affidavit Signed By An Officer Of Lender Setting
Forth The Amount Then Due, Together With All Indebtedness Provided For Therein
(With Or Without Acceleration Of Maturity), Plus Attorneys’ Fees Of Ten Percent
(10%) Of The Total Indebtedness Or Five Thousand Dollars ($5,000.00), Whichever
Is The Larger Amount For The Collection, Which Borrower And Lender Agree Is
Reasonable, Plus Costs Of Suit, And To Release All Errors, And Waive All Rights
Of Appeal. The Undersigned Expressly Releases All Errors, Waives All Stay Of
Execution, Rights Of Inquisition And Extension Upon Any Levy Upon Real Estate
And All Exemption Of Property From Levy And Sale Upon Any Execution Hereon; And
The Undersigned Expressly Agrees To Condemnation And Expressly Relinquishes All
Rights To Benefits Or Exemptions Under Any And All Exemption Laws Now In Force
Or Which May Hereafter Be Enacted. No Single Exercise Of The Foregoing Warrant
And Power To Confess Judgment Will Be Deemed To Exhaust The Power, Whether Or
Not Any Such Exercise Shall Be Held By Any Court To Be Invalid, Voidable Or
Void; But The Power Will Continue Undiminished And May Be Exercised From Time To
Time As Lender May Elect Until All Amounts Owing On This Note Have Been Paid In
Full. The Undersigned Hereby Waives And Releases Any And All Claims Or Causes Of
Action Which The Undersigned Might Have Against Any Attorney Acting Under The
Terms Of Authority Which The Undersigned Has Granted Herein Arising Out Of Or
Connected With The Confession Of Judgment Hereunder. If Borrower is resident of
Ohio: Co n fession Of Judgment. The Undersigned Hereby Irrevocably Authorizes
And Empowers Any Attorney-At-Law To Appear In Any Court Of Record And To Confess
Judgment Against The Undersigned For The Unpaid Amount Of This Note As Evidenced
By An Affidavit Signed By An Officer Of Lender Setting Forth The Amount Then
Due, Together With All Indebtedness Provided For Therein (With Or Without
Acceleration Of Maturity), Plus Attorneys’ Fees Of Ten Percent (10%) Of The
Total Indebtedness Or Five Thousand Dollars ($5,000.00), Whichever Is The Larger
Amount For The Collection, Which Borrower And Lender Agree Is Reasonable, Plus
Costs Of Suit, And To Release All Errors, And Waive All Rights Of Appeal. The
Undersigned Expressly Releases All Errors, Waives All Stay Of Execution, Rights
Of Inquisition And Extension Upon Any Levy Upon Real Estate And All Exemption Of
Property From Levy And Sale Upon Any Execution Hereon; And The Undersigned
Expressly Agrees To Condemnation And Expressly Relinquishes All Rights To
Benefits Or Exemptions Under Any And All DocuSign Envelope ID:
6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS A COPY This is a copy view of the
Authoritative Copy held by the designated custodian COPY VIEW



 

 

  

[image_008.jpg]

8 Exemption Laws Now In Force Or Which May Hereafter Be Enacted. No Single
Exercise Of The Foregoing Warrant And Power To Confess Judgment Will Be Deemed
To Exhaust The Power, Whether Or Not Any Such Exercise Shall Be Held By Any
Court To Be Invalid, Voidable Or Void; But The Power Will Continue Undiminished
And May Be Exercised From Time To Time As Lender May Elect Until All Amounts
Owing On This Note Have Been Paid In Full. The Undersigned Hereby Waives And
Releases Any And All Claims Or Causes Of Action Which The Undersigned Might Have
Against Any Attorney Acting Under The Terms Of Authority Which The Undersigned
Has Granted Herein Arising Out Of Or Connected With The Confession Of Judgment
Hereunder. WARNING--BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND
COURT TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST
YOU WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO
COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR
WHETHER FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
AGREEMENT, OR ANY OTHER CAUSE If Borrower is resident of Virginia: Co n fession
Of Judgment. In The Event Of Any Default Under This Instrument, Including, But
Not Limited To Any Payment Under This Instrument Not Being Paid When Due,
Whether At Maturity, By Acceleration Or Otherwise, Borrower Hereby Irrevocably
Appoints And Constitutes Dawn Dibenedetto Whose Address Is 400 N 8Th Street,
Suite 1150, Richmond, VA 23219, Borrower’s Duly Constituted Attorney-In-Fact To
Appear In The Clerk’s Office Of The Circuit Court For City Of Richmond, Virginia
Or In Any Other Court Of Competent Jurisdiction, And To Confess Judgment
Pursuant To The Provisions Of Section 8.01- 432 Of The Code Of Virginia Of 1950,
As Amended, Against Borrower For All Principal And Interest And Any Other
Amounts Due And Payable Under This Instrument As Evidenced By An Affidavit
Signed By An Officer Of The Lender Setting Forth The Amount Then Due, Together
With Attorney’s Fees And Collection Fees As Provided In This Instrument (To The
Extent Permitted By Law). This Power Of Attorney Is Coupled With An Interest And
May Not Be Terminated By Borrower And Shall Not Be Revoked Or Terminated By
Borrower And Shall Not Be Revoked Or Terminated By Borrower’s Death, Disability
Or Dissolution. If A Copy Of The Instrument, Verified By Affidavit, Shall Have
Been Filed In The Above Clerk’s Office, It Will Not Be Necessary To File The
Original As A Warrant Of Attorney. Borrower Releases All Errors And Waives All
Rights Of Appeal, Stay Of Execution, And The Benefit Of All Exemption Laws Now
Or Hereafter In Effect. Borrower Shall, Upon Lender’s Request, Name Such
Additional Or Alternative Person(S) Designated By Lender As Borrower’s Duly
Constituted Attorney(S)-In-Fact To Confess Judgment Against The Borrower. No
Single Exercise Of The Power To Confess Judgment Shall Be Deemed To Exhaust The
Power And No Judgment Against Fewer Then All The Persons Constituting The
Borrower Shall Bar Subsequent Action Or Judgment Against Any One Or More Of Such
Persons Against Whom Judgment Has Not Been Obtained In This Instrument. If
Borrower is resident of Wisconsin: Each Borrower who is married represents that
this obligation is incurred in the interest of his or her marriage or family. If
Borrower is resident of Missouri: Oral or unexecuted agreements or commitments
to loan money, extend credit or to forbear from enforcing repayment of a debt
including promises to extend or renew such debt are not enforceable, regardless
of the legal theory upon which it is based that is in any way related to the
credit agreement. To protect you, the Borrower(s), and us, the Lender, from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it. If Borrower is resident of Illinois: Borrower Agrees That
Borrower, This Note And All Other Documents Executed In Connection Herewith,
Regardless Of The Choice Of Law Made By Lender/Holder, Shall Be Governed By The
Provisions Of The Credit Agreements Act (As Enacted By And Interpreted In The
State Of Illinois) (815 Ilcs 160 Et. Seq.) And As That Act May Be Amended From
Time To Time. If Borrower is resident of Oregon: Under Oregon Law, Most
Agreements, Promises And Commitments Made By Lender Concerning Loans And Other
Credit Extensions Which Are Not For Personal, Family, Or Household Purposes Or
Secured Solely By Grantor's/Borrower's Residence Must Be In Writing, Express
Consideration And Be Signed By An Authorized Representative Of Lender To Be
Enforceable. DocuSign Envelope ID: 6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC THIS IS
A COPY This is a copy view of the Authoritative Copy held by the designated
custodian COPY VIEW



 

 

  

[image_009.jpg]

9 If Borrower is resident of Washington: Oral Agreements Or Oral Commitments To
Loan Money, Extend Credit, Or To Forbear From Enforcing Repayment Of A Debt Are
Not Enforceable Under Washington Law. Wells Fargo Bank, National Association By
Name Division Lending Manager Title Date DocuSign Envelope ID:
6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC 05/03/2020 THIS IS A COPY This is a copy
view of the Authoritative Copy held by the designated custodian COPY VIEW



 

 

  

[image_010.jpg]

10 Borrower Acknowledgement and Acceptance By signing below, and intending to be
legally bound, Borrower acknowledges receipt of the Agreement. By Name
(Borrower’s Signature) Title (Borrower’s Title) If Borrower is resident of
Delaware, Pennsylvania, Ohio, Maryland or Virginia: Borrower (Borrower’s Name)
Wells Fargo Bank, National Association Lender Date Disclosure for Confession of
Judgment I/We have executed a Promissory Note (the “Note”) obligating Borrower
to repay the amount described therein. Initials Initials Initials I/We
understand that the Note contains wording that would permit Lender to enter
judgment against Borrower in Court, without advance notice to Borrower and
without offering Borrower an opportunity to defend against the entry of
judgment, and that the judgment may be collected immediately by any legal means.
Initials Initials Initials In executing the Note, Borrower is knowingly,
understandingly and voluntarily waiving its rights to resist the entry of
judgment against it at the courthouse, including any right to advance notice of
the entry of, or execution upon, said judgment, and Borrower is consenting to
the confession of judgment. Initials Initials Initials DocuSign Envelope ID:
6D6F50B2-C19A-4D7A-8DDC-3514B40E72CC CA 05/03/2020 | 11:16:53 AM CDT Summit
Wireless Technologies THIS IS A COPY This is a copy view of the Authoritative
Copy held by the designated custodian COPY VIEW



 

  